Citation Nr: 1449698	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  06-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a neurological disorder, to include a demyelinating condition such as multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to November 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In June 2012, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in Virtual VA includes a copy of the September 2014 letter from the Veteran's representative withdrawing the issue on appeal.  


FINDING OF FACT

In a September 2014 letter, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as to the issue of entitlement to service connection for a neurological disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a neurological disorder, to include a demyelinating condition such as multiple sclerosis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a September 2014 letter, the Veteran's representative indicated that the Veteran wished to withdraw the issue on appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and it is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for a neurological disorder, to include a demyelinating condition such as multiple sclerosis, is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


